EXHIBIT Hawk Announces Record 2008 Third Quarter Sales, Income from Operations and Net Income · Net sales increase by 44.1% over prior year period to record $74.2 million · Income from continuing operations, after income taxes, increases 442.1% to $10.3 million · Net income increases 505.9% to $10.3 million; 2008 third quarter diluted EPS increases to $1.09 from $0.18 in prior year period · Cash and investments of $87.1 million result in net debt of zero as of September 30, 2008 · Company raises earnings guidance for balance of CLEVELAND, Ohio – November 6, 2008 – Hawk Corporation (NYSE Alternext US: HWK) announced today that net sales from continuing operations for the third quarter ended
